Citation Nr: 1441155	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-36 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1967 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This case was previously before the Board in July 2012, at which time it was remanded for further development.  The case was again remanded in July 2013 for additional development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately another remand is necessary in order to properly adjudicate this claim.  When this claim was originally appealed in July 2012, the Board determined that VA examinations in January 2008 and September 2011 failed to provide an opinion as to whether the Veteran's depression was related to active duty service, and remanded the claim to address this issue.  Although a new VA examination was performed in August 2012, it was limited only to the Veteran's alternative claim of PTSD.  Since the etiology of the co-diagnosed depression was not addressed by the examiner, the Board remanded the claim again in July 2013 in order to correct this deficiency.  

The record since the July 2013 Remand reflects that a new examination was performed in March 2014.  While this examination has adequately addressed the Veteran's claim regarding PTSD, it has again not addressed the issue of depression.  In the Board's view, this continuing defect is the result of the RO failing to provide the VA examiner with the Disability Benefits Questionnaire (DBQ) that specifically addresses psychiatric disorders other than PTSD. 

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Since this was not the case here, there was not substantial compliance with the prior Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Acquire all treatment records from the VA Medical Center in Chicago, Illinois, or from any other VA facility from which he has received treatment since April 2013.  

If the Veteran has received any treatment relevant to the issue on appeal, and the records have not been obtained, he should be afforded an appropriate period of time to acquire them.  

2. The AOJ should arrange for the Veteran's claims folder to be returned to the examiner who conducted the March 2014 VA examination and request a supplementary opinion regarding the current nature and extent of his acquired psychiatric disability.  

The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any acquired psychiatric disorder is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner must provide complete rationale for all conclusions reached.  

A new VA examination is not necessary unless the examiner determines that one is necessary or is no longer available.  If this is the case, and DBQs are utilized, the AOJ should ensure that the DBQ for psychiatric disorders other than PTSD is provided to the examiner.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

